Citation Nr: 1409561	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a skin disease, to include angioedema and dermatitis.

5.  Entitlement to service connection for a headache disability.

 6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, which includes service in the Republic of Vietnam.  He received the Combat Infantryman Badge.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Anchorage, Alaska, respectively.  In the November 2009 decision, the RO denied entitlement to service connection for a right knee disability, a skin disease (to include angioedema and dermatitis), and chronic cluster headaches.  The RO also granted service connection for PTSD and assigned an initial 30 percent disability rating, effective May 14, 2009.  In the April 2010 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The RO in Anchorage, Alaska currently has jurisdiction over the Veteran's claims.

In April 2012, the Board remanded these matters for further development and to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The Veteran had also perfected an appeal with regard to a claim of service connection for a back disability.  In August 2011, the RO granted service connection for a stable compression fracture of T12, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

During the July 2012 hearing, the Veteran raised the issue of entitlement to service connection for a brain tumor.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its April 2012 remand, the Board instructed the AOJ to attempt to obtain any VA treatment records dated since March 2011.  However, there is no indication that the AOJ attempted to obtain any additional VA treatment records and the most recent VA treatment records in the claims file are contained in the Puget Sound Vista electronic records system (dated from February to May 2010) and are from the Alaska VA Healthcare System (dated from January 2005 to October 2009, from February to October 2010, and in March 2011).  There are no additional VA treatment records included among the Veteran's paperless records in the Virtual VA system.  During the July 2012 hearing, the Veteran reported that he had received relevant VA treatment earlier that year.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As no attempt has been made to obtain any VA treatment records dated since March 2011, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its April 2012 remand.

The Veteran claims that he has tinnitus and right knee and headache disabilities and that the tinnitus is related to exposure to loud noises associated with military weaponry while serving in Vietnam.  He also contends that the tinnitus and right knee and headache disabilities are all related to injuries that he sustained in Vietnam when a military vehicle in which he was riding hit a land mine and caused it to explode.  He reportedly began to experience tinnitus and right knee problems at that time and has experienced a continuity of tinnitus and right knee symptomatology in the years since service.

A VA audiologic examination was conducted in March 2010 and a diagnosis of tinnitus was provided.  The audiologist who conducted the examination noted that there was no evidence of hearing loss at the time of the Veteran's separation from service and that he had reported a head injury with loss of consciousness in service.  However, the examiner concluded that an opinion as to whether the tinnitus was due to service could not be determined without resorting to speculation.  There was no specific explanation or reasoning provided for this opinion.

The Veteran was also afforded a VA examination in May 2011 to assess the nature and etiology of his claimed right knee and headache disabilities and he was diagnosed as having infra-patella bursitis of the right knee and cluster headaches.  The physician who conducted the examination opined that based upon an examination of the Veteran and a review of medical literature and his medical records, his diagnosed right knee and headache disabilities were not likely ("less as likely as not"/"less than 50/50 probability") caused by or a result of service (including the claimed mine explosion).
With respect to the right knee disability, the examiner reasoned that the Veteran had experienced a knee injury prior to service while playing football and that there were no knee abnormalities noted during his July 1968 separation examination.  Also, although there was infra-patella discomfort on range of motion of the knee during the May 2011 VA examination, there were no other clinical findings and X-rays of the knee were normal.

As for the diagnosed headaches, the examiner explained that the Veteran's July 1968 separation examination was normal and that headaches had their onset in 2003.  Headaches were reported during the "intake exam," but they appeared to be episodic.  Also, the Veteran did not report any headaches on the "separation exam history."

The March 2010 opinion that it would be speculation to conclude whether any relationship existed between the Veteran's noise exposure in service and his current tinnitus is insufficient because it is unaccompanied by any further explanation or reasoning and constitutes "non-evidence" that weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).

The May 2011 opinion pertaining to the Veteran's right knee disability is also insufficient because it is partly based on a finding that he had experienced right knee problems prior to service while playing football.  The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board acknowledges that the Veteran did report a history of a "trick or locked knee" due to a football injury on an August 1966 report of medical history completed for purposes of entrance into service.  Although he is competent to report knee problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998). There is no other evidence of a pre-existing right knee disability and the Veteran's August 1966 entrance examination was normal.  Thus, the evidence is not clear and unmistakable that a right knee disability pre-existed service and was not aggravated in service.  Hence, the Veteran was presumed sound.  38 U.S.C.A. § 1111.

Also, the May 2011 examiner did not acknowledge or discuss the Veteran's reports of a continuity of right knee symptomatology in the years since service in formulating his opinion.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Moreover, the May 2011 opinion pertaining to the Veteran's headaches is also inadequate because it is, at least in part, based on an inaccurate history.  Although the examiner reasoned that the Veteran did not report any headaches on the "separation exam history," a July 1968 report of medical history completed for purposes of separation from service does include a report of "frequent or severe headache."  As the May 2011 opinion is based on an inaccurate history, it is of limited probative value and a new opinion is necessary.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the Veteran's PTSD, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected PTSD may have worsened since his last VA examination in May 2011.  For example, during the July 2012 hearing, he reported that his psychiatric disability was worsening and that he was becoming more socially isolated.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected PTSD is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss, tinnitus, a right knee disability, a skin disease (to include angioedema), headaches, and a psychiatric disability contained in the Puget Sound Vista electronic records system and dated from May 2010 through the present, from the Alaska VA Healthcare System dated from October 2009 through February 2010 and from October 2010 through the present, and from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiologic examination to determine the etiology of his current tinnitus.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus had its onset in service, is related to his reported noise exposure in service, is related to his reported tinnitus in service, or is otherwise the result of a disease or injury in service?

(b)  Is the Veteran's current tinnitus due to an organic disease of the nervous system?

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reported noise exposure in service (including noise associated with a land mine explosion and other military weaponry), his reports of having experienced tinnitus in service and a continuity of symptomatology in the years since service, and the July 1968 report of medical history completed for purposes of separation from service which includes a report of "ear, nose, or throat trouble."  For purposes of the above opinion, the examiner shall presume that the Veteran's reports of noise exposure and tinnitus in service are accurate.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report noise exposure and tinnitus in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current right knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right knee disability identified (i.e. any right knee disability diagnosed since April 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported right knee injury in service due to a land mine explosion, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all right knee disabilities diagnosed since April 2009 and the Veteran's reports of a right knee injury in service due to a land mine explosion and of a continuity of symptomatology in the years since service.  For purposes of the above opinion, the examiner shall presume that the Veteran's reports of a right knee injury in service due to a land mine explosion are accurate.  Also, the examiner is advised that despite the Veteran's report of right knee problems prior to service due to a football injury, he was presumed to be in sound condition at the time of entrance into service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report a right knee injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current headache disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current headache disability identified (i.e. any headache disability diagnosed since April 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset in service, is related to the Veteran's reported exposure to a land mine explosion in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all headache disabilities diagnosed since April 2009, the Veteran's reports of exposure to a land mine explosion in service and of a continuity of symptomatology in the years since service, and his report of "frequent or severe headache" on the July 1968 report of medical history completed for purposes of separation from service.  For purposes of the above opinion, the examiner shall presume that the Veteran's report of a land mine explosion in service is accurate.  Also, the examiner is advised that despite the Veteran's report of "frequent or severe headache" on the August 1966 report of medical history completed for purposes of entrance into service, he was presumed to be in sound condition at the time of entrance into service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report exposure to a land mine explosion in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

6.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



